Citation Nr: 1820572	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-27 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot condition. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1967. 

This case comes before the Board of Veteran's Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction now lies with the Waco, Texas RO.

This appeal was remanded in November 2016 for further development.  After further development this matter is now ready for adjudication.


FINDING OF FACT

The Veteran's bilateral foot condition is not related to his military service. 


CONCLUSION OF LAW

The criteria for establishing service connection for a bilateral foot condition have not been met.  38 U.S.C §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran. 
VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and VA examinations are associated with the claims file. 

The Board notes that this appeal was remanded in November 2016 in order to obtain the Veteran's official military personnel file and to schedule the Veteran for a VA examination.  The Veteran's official military personnel file was obtained and he underwent a VA examination in February 2017.  Therefore, the Board is now satisfied that there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

Service Connection

The Veteran asserts that his bilateral foot condition began while performing duties as a military policeman standing on gate duty and pulling patrol.

The law provides that service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §3.303(a) (2017).  In general service connection requires (1) evidence of in-service incurrence or aggravation of a disease of injury; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009). 

The Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnoses related to his bilateral foot condition.  The Veteran's November 1967 separation exam indicated no foot trouble and the Veteran stated that he was in good health.  Additionally, his medical treatment record does not contain post-service treatment for a bilateral foot condition manifested to a compensable degree within one year of separation.

In fact, the post-service evidence does not reflect a diagnosis related to a bilateral foot disorder for many years after the Veteran left active duty service.  In July 2010, the Veteran was first diagnosed with a bilateral foot condition.  The Board emphasizes that because the Veteran left active service in 1967, it was not until approximately 43 years later that he was first diagnosed with a bilateral foot condition.

As part of this claim, the Board recognizes the statements regarding the Veteran's history of symptoms.  In this regard, while the Veteran is not competent to diagnose a disorder such as a foot disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he and others are nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Here the Veteran reported an onset of bilateral foot pain that began in 1967 and stated that he did not seek treatment because if you were not very sick going to the doctor would get you in trouble.  Although the Veteran filed a complaint for foot problems in 1974, no examinations were conducted, nor is there evidence of any treatment for his bilateral foot condition.  Furthermore, the Veteran's medical treatment records show that he first sought professional treatment in 2010, which was 43 years from the time of discharge from service.

Next, service connection may also be granted when the evidence establishes a medical nexus between his claimed disorder and either his active duty or his service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty despite his contentions to the contrary.

The Veteran was afforded a VA examination in February 2017.  He was diagnosed with metatarsalgia, hammer toes, and hallux rigidus.  The Veteran reported that his condition had worsened and some of the calluses have gone away since he stopped working.  He also reported that the corns on his toes have come and gone, but the bottom of his feet were still very tender because of the painful callus under his feet, a bad case of hammer toes, and no cushion under the bottom of his feet under his big toe.  The Veteran described his pain as pain that happens anytime he walks over 20-25 feet without stopping.  The examiner opined that it was less likely than not that the Veteran's bilateral foot condition was incurred or caused by an in-service injury.  In support of his opinion, the examiner stated that the Veteran's service treatment records did not contain foot complaints while in active duty or noted on separation, no accompanying exam was conducted after the Veteran filed foot complaints in 1974, and no treatment or diagnosis of a foot disorder were present until 2010-more than 40 years after separation from service.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist)

The Board notes the buddy statements submitted by the Veteran that state that upon his return home from service, he experienced complications with his feet and difficulty walking.  However, as noted above, no treatment records exist diagnosing the Veteran with a bilateral foot condition while in service and it was not until 2010 that the Veteran sought treatment.  Therefore, the Board finds that his current bilateral foot condition is not related to his military service.  

The Board has considered the benefit of the doubt rule and finds that the preponderance of the evidence is against a finding that the Veteran is entitled to service connection for his left foot condition.  38 U.S.C. § 5107; 38 C.F.R. § 4.3.



ORDER

Service connection for a bilateral foot condition is denied. 





____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


